  Case: 21-60230
    Case:           Document: 00515842958
          4:21-cv-00031-DMB-DAS               Page:
                                 Doc #: 5 Filed:     1 Date
                                                 04/30/21 1 of 2Filed:
                                                                 PageID04/30/2021
                                                                          #: 44




                    United States Court of Appeals
                                    FIFTH CIRCUIT
                                 OFFICE OF THE CLERK
LYLE W. CAYCE                                                       TEL. 504-310-7700
CLERK                                                            600 S. MAESTRI PLACE,
                                                                         Suite 115
                                                                NEW ORLEANS, LA 70130

                                April 30, 2021


Mr. David Crews
Northern District of Mississippi, Greenville
United States District Court
911 Jackson Avenue
Oxford, MS 38655

      No. 21-60230       In re: Carlos Foxx
                         USDC No. 4:21-CV-31


Dear Mr. Crews,
Enclosed is a copy of the judgment issued as the mandate.


                                     Sincerely,
                                     LYLE W. CAYCE, Clerk




                                     By: _________________________
                                     Allison G. Lopez, Deputy Clerk
                                     504-310-7702


cc w/encl:
     Mr. Carlos Foxx
Case: 21-60230
  Case:           Document: 00515842959
        4:21-cv-00031-DMB-DAS               Page:
                               Doc #: 5 Filed:     1 Date
                                               04/30/21 2 of 2Filed:
                                                               PageID04/30/2021
                                                                        #: 45




           United States Court of Appeals
                for the Fifth Circuit
                                 ___________

                                  No. 21-60230
                                                                  A True Copy
                                 ___________                      Certified order issued Apr 30, 2021


   In re: Carlos Foxx,                                            Clerk, U.S. Court of Appeals, Fifth Circuit


                                                                         Movant.
                    ____________________________

             Authorization to file Successive Habeas Corpus Petition
                   ____________________________

   CLERK’S OFFICE:
          Authorization to file a successive habeas corpus petition is dismissed
   for failure to comply with this Court’s notice of March 19, 2021.
                                              LYLE W. CAYCE
                                              Clerk of the United States Court
                                              of Appeals for the Fifth Circuit




                                     By: _________________________
                                            Allison G. Lopez, Deputy Clerk

                       ENTERED AT THE DIRECTION OF THE COURT
